Citation Nr: 0821184	
Decision Date: 06/27/08    Archive Date: 07/02/08

DOCKET NO.  06-32 863	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in 
Philadelphia, Pennsylvania


THE ISSUES

1.  Entitlement to nonservice-connected death pension 
benefits.  

2.  Entitlement to accrued benefits.  


ATTORNEY FOR THE BOARD

S. J. Janec, Counsel




INTRODUCTION

The veteran had active military service from August 1968 to 
March 1970.  He died in February 2005.  The appellant claims 
to be his surviving spouse.  

This matter comes before the Board of Veterans' Appeals 
(Board) from a February 2006 decision of the Philadelphia, 
Pennsylvania, Regional Office (RO) of the Department of 
Veterans Affairs (VA) that denied entitlement to nonservice-
connected death pension benefits and denied entitlement to 
accrued benefits.  

The appellant was scheduled to appear at a videoconference 
hearing before a Veterans Law Judge in February 2008.  She 
failed to report.  

The issue of entitlement to accrued benefits is addressed in 
the REMAND portion of the decision below and is REMANDED to 
the RO via the Appeals Management Center (AMC), in 
Washington, DC.  


FINDING OF FACT

The appellant has not provided the information necessary to 
establish entitlement to nonservice-connected death pension 
benefits.  


CONCLUSION OF LAW

The criteria for entitlement to nonservice-connected death 
pension benefits have not been met.  38 U.S.C.A. §§ 1541, 
1543 (West 2002); 38 C.F.R. §§ 3.3, 3.23, 3.271-3.277 (2007).  


REASONS AND BASES FOR FINDING AND CONCLUSION

Veterans Claims Assistance Act

The Veterans Claims Assistance Act of 2000 (VCAA), Pub. L. 
No. 106-475, 114 Stat. 2096 (Nov. 9, 2000) (codified at 
38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107, and 5126 
(West 2002) redefined VA's duty to assist the claimant in the 
development of a claim.  VA regulations for the 
implementation of the VCAA were codified as amended at 
38 C.F.R. §§ 3.102, 3.156(a), 3.159, and 3.326(a) (2007).  

The notice requirements of the VCAA require VA to notify the 
claimant of what information or evidence is necessary to 
substantiate the claim; what subset of the necessary 
information or evidence, if any, the claimant is to provide; 
what subset of the necessary information or evidence, if any, 
the VA will attempt to obtain; and a general notification 
that the claimant may submit any other evidence she has in 
her possession that may be relevant to the claim.  Sanders v. 
Nicholson, 487 F.3d 881 (Fed. Cir. 2007).  The requirements 
apply to all five elements of a service connection claim:  
veteran status, existence of a disability, a connection 
between the veteran's service and the disability, degree of 
disability, and effective date of the disability.  
Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006).  Such 
notice must be provided to a claimant before the initial 
unfavorable decision on a claim for VA benefits by the agency 
of original jurisdiction (in this case, the RO).  Id; see 
also Pelegrini v. Principi, 18 Vet. App. 112 (2004).  
However, insufficiency in the timing or content of VCAA 
notice is harmless if the errors are not prejudicial to the 
claimant.  Conway v. Principi, 353 F.3d 1369, 1374 (Fed. Cir. 
2004) (VCAA notice errors are reviewed under a prejudicial 
error rule); see also Sanders, supra.  

In a December 2005 letter, the RO provided notice to the 
appellant regarding what information and evidence is needed 
to substantiate the claim for entitlement to nonservice 
connected death pension benefits, as well as what information 
and evidence must be submitted by the appellant, what 
information and evidence will be obtained by VA.  

With respect to the Dingess requirements, the VCAA 
notification letter of record failed to provide notice of the 
type of evidence necessary to establish a disability rating 
or effective date for the claim on appeal.  However, such 
failure is harmless.  With regard to entitlement to death 
pension benefits, there is no question as to the appropriate 
disability rating.  Moreover, the preponderance of the 
evidence is against the claim.  Hence, any question as to the 
effective date to be assigned is moot.  

The record also reflects that VA has made reasonable efforts 
to obtain relevant records adequately identified by the 
appellant, including the veteran's medical records.  
Consequently, the Board finds that the VCAA provisions have 
been met.  Any error in the sequence of events or content of 
the notice is not shown to have affected the essential 
fairness of the adjudication or to cause injury to the 
claimant.  See Sanders, supra.  Thus, any such error is 
harmless and does not prohibit consideration of this matter 
on the merits.  See Conway, supra; Dingess, supra; see also 
ATD Corp. v. Lydall, Inc., 159 F.3d 534, 549 (Fed. Cir. 
1998).  

Analysis

Under 38 C.F.R. § 3.3, basic entitlement to nonservice-
connected death pension benefits exists if the veteran had 
qualifying wartime service or, at the time of death, was 
receiving or entitled to receive compensation or retired pay 
for a service-connected disability based on service during a 
period of war, and the surviving spouse meets the net worth 
requirements of 38 C.F.R. § 3.274 and has an annual income 
not in excess of the applicable maximum annual pension rate 
specified in 38 C.F.R. §§ 3.23, 3.24.  

Except as otherwise provided, where evidence requested in 
connection with an original claim, a claim for increase or to 
reopen or for the purpose of determining continued 
entitlement is not furnished within 1 year after the date of 
request, the claim will be considered abandoned.  38 C.F.R. 
§ 3.158(a) (2007).

The veteran had qualifying active duty service.  However, the 
appellant has failed to provide documents that are essential 
to the claim, including a copy of the veteran's death 
certificate, and documents pertaining to her qualifying 
income and net worth.  In a statement received in March 2006, 
the appellant related that she had sent in the necessary 
information on six occasions.  Nevertheless, these records 
are not presently in the file and the appellant is 
responsible for providing them to VA.  Consequently, her 
claim for entitlement to nonservice-connected death pension 
benefits is considered to be abandoned and may not be 
granted.  


ORDER

Entitlement to nonservice-connected death pension benefits is 
denied.  


REMAND

In her March 2005 application for benefits, the appellant 
also claimed entitlement to accrued benefits.  In the 
February 2006 decision, the RO denied entitlement to accrued 
benefits.  Later that month, the appellant submitted a notice 
of disagreement with the determination.  However, the only 
issue listed in the statement of the case was entitlement to 
nonservice-connected death pension benefits.  

Since there has been an initial RO adjudication of the claim, 
and a notice of disagreement that was received within one 
year of that decision, the issue must be remanded for 
issuance of a statement of the case.  See 38 U.S.C.A. § 7105 
(West 2002); 38 C.F.R. § 20.200, 20.302(a) (2007); see also, 
Manlincon v. West, 12 Vet. App. 238 (1999).  

After the RO has issued the statement of the case, the claim 
should be returned to the Board only if the appellant 
perfects the appeal in a timely manner.  See Smallwood v. 
Brown, 10 Vet. App. 93, 97 (1997).  
Accordingly, the case is REMANDED for the following action:

The RO should undertake all actions 
required by 38 C.F.R. § 19.26, including 
issuance of a statement of the case, so 
that the appellant may have the 
opportunity to complete an appeal on the 
issue of entitlement to accrued benefits 
(if she so desires) by filing a timely 
substantive appeal.

The appellant has the right to submit additional evidence and 
argument on the matter the Board has remanded.  Kutscherousky 
v. West, 12 Vet. App. 369 (1999).  

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2007).



______________________________________________
N. R. ROBIN
Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


